Subsidiaries of Bell Microproducts Inc. Name Jurisdiction ofOrganization Bell Microproducts Argentina, S.A. Argentina Bell Microproducts Brazil Holdings, LLC Minnesota Bell Microproducts B.V. Netherlands Bell Microproducts BVBA Belgium Bell Microproducts Canada Inc. California Bell Microproducts Canada—Tenex Data ULC Nova Scotia Bell Microproducts do Brasil, Ltda. Brazil Bell Microproducts Europe B.V. Netherlands Bell Microproducts Europe Export Limited England and Wales Bell Microproducts Europe (Holdings) B.V. Netherlands Bell Microproducts Europe Inc. California Bell Microproducts Funding Corporation Delaware Bell Microproducts—Future Tech, Inc. California Bell Microproducts GmbH Germany Bell Microproducts Iquique, S.A. Chile Bell Microproducts Limited England and Wales Bell Microproducts Mexico S.A. de C.V. Mexico Bell Microproducts Mexico Shareholder, LLC Florida Bell Microproducts SARL France Bell Microproducts Solutions GmbH Germany Bell Microproducts Solutions N.V. Belgium Bell Microproducts Spain SLU Spain Bell Microproducts s.r.l. Italy Bell Microproducts Trader, S.A. Chile Bell Microproducts (US) GmbH Germany Bell Microproducts (US) Limited England and Wales BM Europe Partners C.V. Netherlands Don Bell Microproducts Chile, S.A. Chile Ideal Hardware Limited England and Wales Import Holdings LLC California L&C Importadora, S. de R.L. de C.V. Mexico Mexico Holdings LLC California Net Storage Computers, Ltda Brazil New ProSys Corp. Georgia Now Direct, Inc. Nevada Open Computing Limited England and Wales OpenPSL Holdings Limited England and Wales OpenPSL Limited England and Wales ProSys Information Systems, Inc. Georgia Rorke Data, Inc. Minnesota Total Tec Systems, Inc. New Jersey
